                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7                                   NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9        KATHRYN LOEWEN,                                 CASE NO. 19-cv-00467-YGR
                                  10                      Plaintiff,
                                                                                            ORDER DENYING MOTION TO REMAND
                                  11                vs.                                     AND FOR COSTS AND FEES
                                  12        JOHN MCDONNELL, III, ET AL.,                    Re: Dkt. No. 22
Northern District of California
 United States District Court




                                  13                      Defendants.

                                  14            Now pending before the Court is plaintiff Kathryn Loewen’s (“Loewen”) motion to
                                  15   remand to state court and for reimbursement of costs and fees. (Dkt. No. 22 (“Motion”).) 1
                                  16            Having carefully considered the papers and evidence submitted and the pleadings in this
                                  17   action, and for the reasons set forth below, the Court DENIES the motion to remand and for
                                  18   reimbursement of costs and fees.
                                  19   I.       BACKGROUND
                                  20            Loewen, a Canadian citizen, filed this action on January 22, 2019 in San Francisco
                                  21   Superior Court, alleging six causes of action against seven defendants in connection with the
                                  22   alleged theft of her company. (Dkt. No. 5 (“Compl.”), ¶¶ 1-9, 177-205.) Three of the defendants
                                  23   (John McDonnell III (“McDonnell”), Gary Bender, and Carneros Bay Capital, LLC) are California
                                  24   residents or have their principal place of business in California. (Id. ¶¶ 4, 8-9.) The other four
                                  25   (The McDonnell Group, John “Jack” McDonnell, Tony Van Brackle, and Michael Bradley) are
                                  26   citizens of Florida, Utah, and Maryland. (Id. ¶¶ 3, 5-7.)
                                  27
                                                1
                                  28             Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds the motion appropriate for decision without oral argument.
                                   1           On January 23, 2019, McDonnell learned that Loewen had initiated the lawsuit. (Dkt. No.

                                   2   28 (“McDonnell Decl.”), ¶ 2.) Between January 23 and 25, 2019, McDonnell communicated with

                                   3   the other defendants regarding how to respond thereto. (Id. ¶ 3; Dkt. No. 30 (“Bradley Decl.”),

                                   4   ¶ 3; Dkt. No. 29 (“Van Brackle Decl.”), ¶ 3.) During these communications, all of the defendants

                                   5   expressed their consent to removing the action from state to federal court. (McDonnell Decl., ¶ 4;

                                   6   Bradley Decl., ¶¶ 4, 6; Van Brackle Decl., ¶¶ 4, 6)

                                   7           On January 25, 2019, Van Brackle and Bradley were served with the complaint at 1 p.m.

                                   8   Pacific Time and 6:02 p.m. Pacific Time, respectively. (Dkt. No. 22-1 (“Langston Decl.”), ¶¶ 1-2,

                                   9   Ex. 1.) The same day, at 6:36 p.m. Pacific Time, McDonnell filed a notice of removal in this

                                  10   Court. (Id. ¶ 3.) At the time the removal notice was filed, McDonnell understood, based on his

                                  11   prior communications with his co-defendants, that no defendants had been served. (McDonnell

                                  12   Decl., ¶ 7.)
Northern District of California
 United States District Court




                                  13            The notice of removal asserted diversity jurisdiction as the basis for removal. (Dkt. No. 1

                                  14   (“Notice”), ¶ 5.) The notice further stated that “[a]s of the January 25, 2019, date this Notice of

                                  15   Removal was filed, none of the named defendants have been served with the Complaint in the

                                  16   Action, and therefore are not required to join this motion.” (Id. ¶ 4.) In a paragraph titled “The

                                  17   Forum Defendant Rule Does Not Apply,” the notice asserted that “[t]o the extent [Loewen] cites

                                  18   28 U.S.C. [section] 1441(b)(2) to argue that the Action may not be removed because certain of

                                  19   ‘the parties in interest properly joined and served as defendants [are] citizen[s] of the state in

                                  20   which such action is brought,’ that argument fails because none of the defendants, including

                                  21   McDonnell, has been served with the Complaint.” (Id. ¶ 9.) In addition, the removal notice

                                  22   provided that, in compliance with 28 U.S.C. section 1446(a), a copy of the state court complaint

                                  23   was attached as Exhibit A. (Id. ¶ 1.) The attachment contained a cover sheet marked “Exhibit A,”

                                  24   followed by several blank pages. (Dkt. No. 1-1.)

                                  25           On January 26, 2019, Bender and Carneros Bay, both California citizens, were served with

                                  26   the complaint. (Dkt. No 31-1 (“Supplemental Langston Decl.”), ¶ 2, Ex. 1.) On January 27 and

                                  27   28, 2019, a process server twice attempted, but failed to effectuate, service at McDonnell’s

                                  28
                                                                                          2
                                   1   home. (Supplemental Langston Decl., Ex. 2.) McDonnell filed a corrected Exhibit A to the notice

                                   2   of removal, which included a copy of the complaint, on January 28, 2019. (Dkt. No. 5.)

                                   3          On January 31, 2019, after retaining McDonnell’s counsel to represent them in this action,

                                   4   the non-removing defendants, including Bradley and Van Brackle, filed a notice of consent to

                                   5   removal. (Dkt. No. 8 (“Consent”); see also McDonnell Decl. ¶¶ 9-10; Van Brackle Decl. ¶¶ 8-9;

                                   6   Bradley Decl. ¶¶ 8-9.) In the notice of consent, the non-removing defendants stated that they

                                   7   “ha[d] consented to the removal” prior to McDonnell filing the notice of removal. (Consent, at 2.)

                                   8   They also “affirm[ed] their unanimous consent to said removal.” (Id.) Loewen thereafter filed

                                   9   the instant motion seeking remand of the case back to state court.

                                  10   II.    LEGAL STANDARD

                                  11          Under 28 U.S.C. section 1441(a), “any civil action brought in a [s]tate court of which the

                                  12   district courts of the United States have original jurisdiction, may be removed by [a] defendant . . .
Northern District of California
 United States District Court




                                  13   to [a federal] district court[.]” See Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 977

                                  14   (9th Cir. 2013) (“A defendant may remove to federal district court an action first brought in state

                                  15   court when the district court would have original jurisdiction[.]”). As is relevant here, federal

                                  16   courts have original jurisdiction over cases in which there is complete diversity of citizenship

                                  17   between the parties. 28 U.S.C. § 1332. “A civil action otherwise removable solely on the basis of

                                  18   [diversity] may not be removed if any of the parties in interest properly joined and served as

                                  19   defendants is a citizen of the [s]tate in which such action is brought. 28 U.S.C. § 1441(b)(2).

                                  20          With respect to the procedure for removal, a case may be removed “within 30 days after

                                  21   receipt by the defendant . . . of a copy of an amended pleading, motion, order[,] or other paper

                                  22   from which it may first be ascertained that the case is one which is . . . removable.” Id.

                                  23   § 1446(b)(3). The removing party must file a notice “containing a short and plain statement of the

                                  24   grounds for removal, together with a copy of all process, pleadings, and orders served upon such

                                  25   defendant or defendants in such action.” Id. § 1446(a). Further, “[w]hen a civil action is removed

                                  26   [] under section 1441(a), all defendants who have been properly joined and served must join in or

                                  27   consent to the removal of the action.” Id. § 1446(b)(2)(A).

                                  28          To protect the jurisdiction of state courts, removal jurisdiction must be strictly construed in
                                                                                         3
                                   1   favor of remand. Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005)

                                   2   (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941)). Thus, if there is any

                                   3   doubt as to the right of removal, the case should be remanded. See Ethridge v. Harbor House

                                   4   Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). “The party seeking removal bears the burden of

                                   5   establishing federal jurisdiction.” Id.

                                   6   III.   DISCUSSION

                                   7          Loewen raises several objections to removal of this case. First, she argues that removal

                                   8   was improper because Bradley and Van Brackle, who were served prior to removal, did not join in

                                   9   or consent to removal as required by 28 U.S.C. section 1446(b)(2)(A). Second, Loewen contends

                                  10   the removal notice was defective because it failed to explain accurately the absence of Bradley and

                                  11   Van Brackle’s joinder in or consent to removal. Third, Loewen argues that removal was

                                  12   inappropriate under 28 U.S.C. section 1441(b)(2) because Bender and Carnereos Bay are in-state
Northern District of California
 United States District Court




                                  13   defendants and were served before the case was properly removed.

                                  14          The Court considers each argument in turn.

                                  15          A.      The Unanimity Rule (28 U.S.C. § 1446(b)(2)(A))

                                  16          The Court first considers whether the defendants have satisfied section 1446(b)(2)(A),

                                  17   known as the “unanimity rule.” Under the unanimity rule, “all defendants who have been properly

                                  18   joined and served must join in or consent to the removal of [an] action.” 28 U.S.C.

                                  19   § 1446(b)(2)(A).2 Loewen has provided persuasive evidence that Van Brackle and Bradley were

                                  20   properly served with the complaint on January 25, 2019, at 1:00 p.m. and 6:02 p.m. Pacific Time,

                                  21   respectively. (Langston Decl., ¶¶ 1-3.)3 Thus, the plain language of the unanimity rule requires

                                  22   that Bradley and Van Brackle have joined in or consented to removal.

                                  23

                                  24
                                              2
                                                 Defendants who are “nominal, unknown or fraudulently joined parties” need not join the
                                       petition for removal. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988). The
                                  25   defendants have not argued that this case falls under any of these exceptions, nor has the Court
                                       found any evidence of the same.
                                  26          3
                                                 The defendants question the validity of the proof of service for Van Brackle, noting that
                                  27   it was prepared four days after service and lists an “oddly round number” for the time of service.
                                       (Opp., at 12, n.19.) Such conjecture, without more, is insufficient to persuade the Court that Van
                                  28   Brackle’s proof of service, which was completed by a process server under penalty of perjury, is
                                       inaccurate or fabricated.
                                                                                          4
                                   1          The defendants argue that they satisfied the unanimity rule in three ways. First, the

                                   2   defendants assert that the unanimity rule was satisfied because Bradley and Van Brackle conveyed

                                   3   their “unequivocal consent” to McDonnell prior to removal. (Dkt. No. 26 (“Opp.”), at 5-6; see

                                   4   also McDonnell Decl., ¶¶ 3-4, 6-7; Bradley Decl., ¶¶ 3-4, 6; Van Brackle Decl., ¶¶ 3-4, 6.)

                                   5   However, it is undisputed that neither Bradley nor Van Brackle manifested their consent to the

                                   6   Court prior to or contemporaneously with removal. While courts in this and other jurisdictions

                                   7   disagree as to what constitutes sufficient evidence of consent, “all courts require, at a minimum,

                                   8   that consent to removal be expressed directly to the court by the parties themselves.” Dubon v.

                                   9   HBSC Bank Nevada, N.A., No. 05-2799 SC, 2005 WL 2249902, at *3 (N.D. Cal. Sept. 15,

                                  10   2005). Thus, discussion between co-defendants prior to removal, without more, is insufficient to

                                  11   satisfy the unanimity rule.

                                  12          Second, the defendants argue this Court should employ a less restrictive view of section
Northern District of California
 United States District Court




                                  13   1446(b)(2)(A) and find that any failure to obtain Bradley and Van Brackle’s consent prior to

                                  14   removal was excusable because McDonnell “exercise[d] reasonable diligence to ascertain if other

                                  15   defendants ha[d] been served,” and accordingly, whether he needed to obtain their consent. (Opp.,

                                  16   at 12, quoting AGI Pub., Inc. v. HR Staffing, Inc., No. 1:12-CV-00879-AWI, 2012 WL 3260519,

                                  17   at *4 (E.D. Cal. Aug. 8, 2012).) Loewen counters that McDonnell failed to undertake a reasonable

                                  18   investigation to determine whether his co-defendants had been served at the time of

                                  19   removal. (Motion, at 6.)

                                  20          District courts vary in their findings as to “the extent of a removing defendant’s duty to

                                  21   ascertain whether co-defendants have been served at the time the notice of removal is filed.”

                                  22   Vargas v. Riley, No. 18-CV-00567-JST, 2018 WL 2267731, at *3 (N.D. Cal. May 17, 2018)

                                  23   (quoting Lewis v. HSBC Bank USA, N.A., No. CV 17-00234 DKW-KSC, 2017 WL 3671279, at

                                  24   *3-4 (D. Haw. Aug. 25, 2017)). “[M]any courts . . . find that diligence is lacking when removing

                                  25   defendants merely check the state court record for proofs of service as to co-defendants. . . . Other

                                  26   courts allow removing defendants to rely on the state court docket for filed proofs of services.”

                                  27   Id.; see also Lopez v. BNSF Ry. Co., 614 F.Supp.2d 1084, 1089 (E.D. Cal. 2007) (“Defendants did

                                  28   not have a duty to contact Plaintiffs’ counsel to investigate whether the remaining defendants were
                                                                                         5
                                   1   served.”); Orozco v. Equifirst Corp., No. CV 08–8064 PA (CWx), 2008 WL 5412364, at *1 (C.D.

                                   2   Cal. Dec. 22, 2008) (“A removing defendant must exercise due diligence to ascertain if other

                                   3   defendants have been served, and simply checking if a proof of service has been filed with the

                                   4   court is insufficient.”); Barbera v. WMC Mortg. Corp., No. C 08–02677 SBA, 2009 WL 742843,

                                   5   at *2 (N.D. Cal. Mar. 18, 2009) (“[T]he obligation to join all defendants is based on whether the

                                   6   defendant actually has been served, not on the subjective knowledge of the removing party.”).

                                   7             Here, defendants contend that McDonnell’s counsel checked the state court docket for

                                   8   proofs of service, but they have not specified when counsel last checked the docket prior to

                                   9   removal.4 At most, the defendants assert that McDonnell confirmed no other defendant had been

                                  10   served before his counsel began to prepare removal papers. (Opp., at 12.) This assertion is

                                  11   insufficient to demonstrate that McDonnell exercised reasonable diligence to confirm whether his

                                  12   co-defendants had been served before fling the removal notice. See AGI Pub., Inc. v. HR Staffing,
Northern District of California
 United States District Court




                                  13   Inc., No. 1:12-CV-00879-AWI, 2012 WL 3260519, at *5 (E.D. Cal. Aug. 8, 2012) (finding no

                                  14   reasonable diligence where removing defendant reviewed the state court docket eight days before

                                  15   filing the removal notice). Moreover, the defendants’ argument that McDonnell’s counsel was

                                  16   “unable to contact any other defense counsel to triple-check on service” fails to persuade. (Opp.,

                                  17   at 12.) McDonnell concedes that he communicated with his co-defendants regarding how to

                                  18   respond to the complaint in the days leading up to filing of the notice of removal. (McDonnell

                                  19   Decl., ¶ 3; Bradley Decl., ¶ 3; Van Brackle Decl., ¶ 3.) Under the circumstances, it is reasonable

                                  20   to expect McDonnell or his counsel to contact the other defendants immediately before filing the

                                  21   removal notice to confirm they had not been served. See Pianovski v. Laurel Motors, Inc., 924

                                  22   F.Supp. 86, 87 (N.D. Ill. 1996) (“[The removing defendant] should have taken further action to

                                  23   determine whether [the co-defendant] had been served, such as attempting to contact [the co-

                                  24   defendant].”). Thus, McDonnell’s efforts to confirm whether his co-defendants had been served

                                  25   do not excuse his failure to obtain the joinder or consent of Bradley and Van Brackle prior to

                                  26
                                  27
                                                 4
                                  28                 Moreover, the filing of proofs of service is often delayed when compared to service
                                       itself.
                                                                                            6
                                   1   removal.5

                                   2          Third, the defendants argue that the notice of consent filed by the non-removing defendants

                                   3   on January 31, 2019 cured any lack of consent in the notice of removal. (Opp., at 6, 8-9.) Loewen

                                   4   counters that consent of all served parties is a prerequisite to removal, and thus, the defect in the

                                   5   notice of removal cannot be cured. (Dkt. No. 31 (“Reply”), at 14-15.)

                                   6          The Court finds Loewen’s argument unavailing. The Ninth Circuit has repeatedly held

                                   7   that defects in removal may be cured within a 30-day period after a defendant receives notice of

                                   8   the complaint. See Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1266 (9th Cir. 1999),

                                   9   superseded by statute, on other grounds, as recognized in Abrego Abrego v. Dow Chem. Co., 443

                                  10   F.3d 676, 681 (9th Cir. 2006) (finding lack of unanimous consent rendered removal improper

                                  11   where defect was not cured within 30-day statutory period permitted for joinder); Destfino v.

                                  12   Reiswig, 630 F.3d 952, 957 (9th Cir. 2011) (holding that if all defendants properly joined and
Northern District of California
 United States District Court




                                  13   served do not join in or consent to removal, a “district court may [still] allow the removing

                                  14   defendants to cure the defect by obtaining joinder of all defendants prior to the entry of

                                  15   judgment”); see also Ireland v. Centralbanc Mortg. Corp., No. 5:12-CV-02991 EJD, 2012 WL

                                  16   4181418, at *3 (N.D. Cal. Sept. 18, 2012) (“A clear statement in the Notice of Removal

                                  17   [explaining the absence of co-defendants] could have prevented this motion altogether. But the

                                  18   shortcoming in jurisdictional allegations is not fatal here because they can be easily cured by

                                  19   amendment.”). Further, non-removing defendants may express their consent to removal in a

                                  20   variety of ways, as long as they manifest consent within the statutory period. See, e.g., Cobian-

                                  21   Perez v. Pers. Protective Servs., Inc., No. C-13-5162 EMC, 2014 WL 342660, at *4 (N.D. Cal.

                                  22

                                  23
                                              5
                                  24              The defendants offer as evidence a printout of the state court docket dated March 8,
                                       2019, showing that no proof of service had been filed on the docket as of the time of
                                  25   removal. (Opp., at 12.) The Court recognizes that even if McDonnell or his counsel had checked
                                       the state court docket immediately prior to filing the notice of removal, he would not have been
                                  26   aware that Bradley and Van Brackle had been served. However, in this case, where McDonnell
                                       was already in contact with the co-defendants, reliance on the state court docket alone is
                                  27   insufficient to establish diligence. See Ligutom v. SunTrust Mortg., No. C10-05431 HRL, 2011
                                       WL 445655, at *4 (N.D. Cal. Feb. 4, 2011) (finding it unreasonable for removing defendant to
                                  28   rely on docketing of proof of service because it fails to take into account delays between filing the
                                       proof of service and appearance on the docket).
                                                                                          7
                                   1   Jan. 28, 2014) (where non-removing defendant was properly served prior to removal but failed to

                                   2   convey consent in the removal notice, removing defendant cured the defect by submitting a

                                   3   declaration “stating that, post-removal, he received an e-mail from counsel for [the non-removing

                                   4   defendant] stating that he consents to removal”); Gerawan Farming, Inc. v. Worrel & Worell, No.

                                   5   1:10CV02011 AWI DLB, 2011 WL 202453, at *2 (E.D. Cal. Jan. 20, 2011) (“An answer filed

                                   6   within the specified time [set forth in section 1446(b)] may be deemed consent of the non-joining

                                   7   defendant to removal.”); Manikan v. Pac. Ridge Neighborhood Homeowners Ass’n, No. 17-CV-

                                   8   00467-BEN-BLM, 2017 WL 2953958, at *3 (S.D. Cal. July 10, 2017) (finding that non-removing

                                   9   defendants manifested consent to removal by “never object[ing] to the removal and, instead,

                                  10   fil[ing] a motion to dismiss under Rule 12(b)(6) within the time period given to oppose removal”);

                                  11   cf. Foster Poultry Farms, Inc. v. Int’l Bus. Machines Corp., No. CIV-F-06-0680 AWI SM, 2006

                                  12   WL 2769944, at *12 (E.D. Cal. Aug. 1, 2006) (where co-defendant filed written consent and
Northern District of California
 United States District Court




                                  13   joinder to removal more than 30 days after filing of initial notice of removal, “it [wa]s too late for

                                  14   [defendants] to remedy the mistake”).

                                  15          Here, the non-removing defendants, including Bradley and Van Brackle, filed a notice of

                                  16   consent expressly “affirm[ing] their unanimous consent to [] removal.” (Consent, at 2.) The

                                  17   notice of consent was filed January 31, 2019, nine days after the case was filed in state court and

                                  18   six days after Bradley and Van Brackle were served with the complaint. (Id., at 3.) Because all

                                  19   defendants joined and served in the action properly consented to removal well within 30 days of

                                  20   receiving notice of the complaint, their failure to express consent to the Court prior to removal was

                                  21   subsequently cured. See Ford v. New United Motors Manufacturing, Inc., 857 F.Supp. 707, 708

                                  22   n.3 (N.D. Cal. 1994) (“In removals involving multiple defendants, . . . [a]ll that is required is that

                                  23   each defendant file a document in which the defendant formally concurs with the removal.”)6

                                  24          Thus, the Court finds that the unanimity rule has been satisfied.

                                  25

                                  26          6
                                                 It is not clear exactly when Bradley and Van Brackle first received notice of the
                                  27   complaint. Although Bradley and Van Brackle were not served with the complaint until January
                                       25, 2019, they communicated with McDonnell about the complaint as early as January 23,
                                  28   2019. Nevertheless, even if Bradley and Van Brackle became aware of the complaint when it was
                                       filed on January 22, 2019, the notice of consent was filed within the 30-day statutory period.
                                                                                         8
                                   1          B.      Absence of Other Defendants from Removal Notice

                                   2          The Court next considers whether McDonnell’s notice of removal was defective for failure

                                   3   to explain the other defendants’ lack of joinder or consent. The defendants argue that there is no

                                   4   requirement that a removal notice affirmatively explain the absence of other defendants, but that

                                   5   even if there was, this requirement has been satisfied. (Opp., at 11.) Loewen contends that the

                                   6   requirement has not been satisfied because the only statement in the removal notice regarding

                                   7   other defendants was an incorrect statement that no other defendant had been served. (Motion, at

                                   8   6.)

                                   9          The defendants challenge Loewen’s reliance on a 37-year-old, out-of-circuit case for the

                                  10   proposition that a notice of removal must explain the absence of other defendants. (Opp., at 11,

                                  11   citing N. Illinois Gas Co. v. Airco Indus. Gases, A Div. Of Airco, Inc., 676 F.2d 270 (7th Cir.

                                  12   1982).) However, the Ninth Circuit has reached the same conclusion, holding that “[w]here fewer
Northern District of California
 United States District Court




                                  13   than all the defendants have joined in a removal action, the removing party has the burden

                                  14   under section 1446(a) to explain affirmatively the absence of any co-defendants in the notice for

                                  15   removal.” Prize Frize Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1266 (9th Cir. 1999) superseded

                                  16   by statute, on other grounds, as recognized in Abrego Abrego v. Dow Chem. Co., 443 F.3d 676,

                                  17   681 (9th Cir. 2006). Further, this proposition has been repeatedly cited by courts in this

                                  18   district. See, e.g., Vargas v. Riley, No. 18-CV-00567-JST, 2018 WL 2267731, at *3 (N.D. Cal.

                                  19   May 17, 2018); Cobian-Perez v. Pers. Protective Servs., Inc., No. C-13-5162 EMC, 2014 WL

                                  20   342660, at *2 (N.D. Cal. Jan. 28, 2014); Californians for Alternatives to Toxics v. N. Coast R.R.

                                  21   Auth., No. C-11-04102 JCS, 2012 WL 1610756, at *11 (N.D. Cal. May 8, 2012). Thus, under this

                                  22   Court’s precedents, McDonnell was required to explain the absence of his co-defendants in the

                                  23   notice of removal.

                                  24          In the removal notice, McDonnell made two representations regarding his co-

                                  25   defendants. First, the notice of removal states that “[a]s of the January 25, 2019, date this Notice

                                  26   of Removal was filed, none of the named defendants have been served with the Complaint in the

                                  27   Action, and therefore are not required to join this motion.” (Notice, ¶ 4.) Second, it asserts that

                                  28   “[t]o the extent [Loewen] cites 28 U.S.C. [section] 1441(b)(2) . . . that argument fails because
                                                                                         9
                                   1   none of the defendants, including McDonnell, has been served with the Complaint.” (Id.

                                   2   ¶ 9.) These statements are sufficient to explain the absence of Bradley and Van Brackle’s joinder

                                   3   in or consent to the removal. See Overholt v. Airista Flow Inc., No. 17CV1337-MMA (AGS),

                                   4   2018 WL 355231, at *6 (S.D. Cal. Jan. 10, 2018) (statement in removal notice that other

                                   5   defendants had not been served was sufficient to explain their absence); cf. Prize Frize,., 167 F.3d

                                   6   at 1266 (where removal notice stated that “many” of the other defendants had not been served

                                   7   properly, the notice was facially deficient for failing to explain why all non-joining defendants had

                                   8   not consented). Moreover, although these statements were inaccurate because Bradley and Van

                                   9   Brackle had been served prior to removal, any resulting defect was cured by the notice of consent,

                                  10   as explained above. See id. (“[B]ecause the removal notice was facially defective and the

                                  11   deficiencies uncured within the thirty-day statutory period, removal was improper.”).7

                                  12            Accordingly, the Court finds that the notice of removal was not defective for failure to
Northern District of California
 United States District Court




                                  13   explain the absence of the other defendants’ joinder or consent.

                                  14            C.     The Forum Defendant Rule (28 U.S.C. § 1441(b)(2))

                                  15            Finally, the Court considers whether removal was appropriate under the “forum defendant

                                  16   rule.”

                                  17            This rule, codified at 28 U.S.C. section 1441(b)(2), provides that a case in which the

                                  18   parties are completely diverse “shall be removable only if none of the parties in interest properly

                                  19   joined and served as defendants is a citizen of the State in which such action is brought.”

                                  20   (Emphasis supplied.) Said another way, under the plain language of section 1441(b)(2), a

                                  21   defendant may not remove a case on diversity grounds if any defendant who is a resident of the

                                  22   forum state has been properly joined and served. See Monfort v. Adomani, Inc., No. 18-cv-05211-

                                  23   LHK, 2019 WL 131842, at *3 (N.D. Cal. Jan. 8, 2019) (citing section 1441(b)(2)).

                                  24

                                  25
                                                7
                                  26              Loewen asserts that by including these inaccurate statements in the removal notice,
                                       McDonnell may have violated Federal Rule of Civil Procedure 11, which requires that a removal
                                  27   notice be based on reasonable investigation and be well-grounded in fact and warranted by
                                       law. (Motion, at 3.) Although McDonnell’s statement was factually inaccurate, and McDonnell
                                  28   failed to exercise sufficient diligence under the Prize Frize standard, without more, the Court finds
                                       that the defects in the removal notice do not rise to the level of a Rule 11 violation.
                                                                                         10
                                   1          In her reply, Loewen argues that although there is complete diversity between the parties,

                                   2   removal is not authorized because three defendants are citizens of California, where the state court

                                   3   action was filed, namely McDonnell, Bender, and Carneros Bay. (Reply, at 4-5.) In so arguing,

                                   4   Loewen urges this Court to reject a strict interpretation of section 1441(b)(2) by ignoring the

                                   5   phrase “properly joined and served.” The defendants counter that no basis exists for this court to

                                   6   ignore the plain language of the statute. (Opp., at 13-14.)

                                   7          As an initial matter, the Court considers the relevant precedent. Although courts outside of

                                   8   this district vary in their interpretation of section 1441(b)(2), “the Northern District of California

                                   9   has consistently held a defendant may remove an action prior to receiving proper service, even

                                  10   when the defendant resides in the state in which the plaintiff filed the state claim.” Sherman v.

                                  11   Haynes & Boone, No. 5:14-CV-01064-PSG, 2014 WL 4211118, at *1 (N.D. Cal. Aug. 22, 2014);

                                  12   Monfort, 2019 WL 131842, at *3 (adopting plain language of section 1441(b)(2)); Carreon v. Alza
Northern District of California
 United States District Court




                                  13   Corp., No. C 09-5623 RS, 2010 WL 539392, at *1 (N.D. Cal. Feb. 9, 2010) (“Courts in this

                                  14   district have routinely applied [section 1441(b)] as it is written.”); City of Ann Arbor Employees’

                                  15   Ret. Sys. v. Gecht, No. C-06-7453 EMC, 2007 WL 760568, at *10 (N.D. Cal. Mar. 9, 2007)

                                  16   (denying motion to remand as the court was “constrained by the plain language of § 1441(b)”);

                                  17   Waldon v. Novartis Pharm. Corp., No. C07-01988 MJJ, 2007 WL 1747128, at *3 (N.D. Cal. June

                                  18   18, 2007) (denying motion to remand and following the “plain text of section 1441(b)”); Regal

                                  19   Stone Ltd. v. Longs Drug Stores California, L.L.C., 881 F. Supp. 2d 1123, 1127 (N.D. Cal. 2012)

                                  20   (denying motion to remand based on plain language of section 1441(b)); Davis v. Hoffman-

                                  21   LaRoche, Inc., No. 13-5051 JSC, 2014 WL 12647769, at *2 (N.D. Cal. Jan. 14, 2014)

                                  22   (recommending to deny motion to remand and stating that courts in this district “have uniformly

                                  23   held that the language of Section 1441(b)(2) is clear: the local-defendant rule applies only to those

                                  24   defendants which have been properly joined and served.”) (emphasis in original), report &

                                  25   recommendation adopted, 2014 WL 12647768 (N.D. Cal. Jan. 31, 2014); Saratoga Advantage

                                  26   Trust Tech. & Commc’n Portfolio v. Marvell Tech. Grp., Ltd., Case No. 15-CV-04881-RMW,

                                  27   2015 WL 9269166, at *2 (N.D. Cal. Dec. 21, 2015) (denying motion to remand and stating that

                                  28   because the forum defendant “had not been served at the time of removal, the forum defendant
                                                                                         11
                                   1   rule does not apply”). In the last year, two different courts of appeal have also adopted a plain

                                   2   language interpretation of section 1441(b). See Encompass Ins. Co. v. Stone Mansion Restaurant

                                   3   Inc., 902 F.3d 147, 153-54 (3d Cir. 2018); Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699,

                                   4   706-707 (2d Cir. 2019).8

                                   5           The Court recognizes that courts in this district have not been perfectly consistent in their

                                   6   approach to section 1441(b)(2). Specifically, Loewen points to In re Roundup Prod. Liab. Litig.,

                                   7   No. 16-md-02741-VC, 2019 WL 423129, at *1 (N.D. Cal. Feb. 1, 2019), in which Judge Chhabria

                                   8   granted a motion to remand where forum defendants had removed the case prior to being

                                   9   served. In so holding, Judge Chhabria found that “interpreting [section 1441(b)(2)] to permit

                                  10   removal before service of process would create absurd results.” Id. In re Roundup is not,

                                  11   however, precedential authority in this Court. Moreover, the court’s holding in In re Roundup,

                                  12   which, unlike this action, is part of a multidistrict litigation proceeding, is not sufficient, by itself,
Northern District of California
 United States District Court




                                  13   to overcome the strong consensus in this district that the plain language of 1441(b)(2) applies.

                                  14           Next, the Court must determine whether this is of the “exceptional” cases that warrant

                                  15   ignoring the plain language of the statute and this district’s consensus view. Demarest v.

                                  16   Manspeaker, 498 U.S. 184, 190 (1991) (“When we find the terms of a statute unambiguous,

                                  17   judicial inquiry is complete except in rare and exceptional circumstances.”), superseded by

                                  18   statutory amendment, on other grounds, 28 U.S.C.A. § 1821. Loewen argues the plain language

                                  19   does not apply for several reasons.

                                  20           First, Loewen argues that a strict interpretation of section 1441(b)(2) would undermine the

                                  21   purpose of the forum defendant rule by “allowing defendants to employ gamesmanship,

                                  22   specifically by rushing to remove a newly filed state court case before the plaintiff can perfect

                                  23

                                  24           8
                                                 Loewen concedes that the Ninth Circuit “has not addressed the interpretation of [s]ection
                                  25   1441(b)(2) directly” but argues that the Ninth Circuit’s decision in Clarence E. Morris, Inc. v.
                                       Vitek, 412 F.2d 1174 (9th Cir. 1969) supports its position that the plain language of section
                                  26   1441(b)(2) should be rejected. (Reply, at 9.) The Court disagrees. In Vitek, the Ninth Circuit
                                       addressed the question of whether the citizenship of unserved defendants should be considered in
                                  27   evaluating whether complete diversity of citizenship exists to support removal. It did not address
                                       the prohibition on removal where, as here, there is a local defendant in the action. See Christison
                                  28   v. Biogen Idec, Inc., No. C 11-4382 RS, 2011 WL 13153242, at *1 (N.D. Cal. Nov. 14, 2011)
                                       (distinguishing Vitek in section 1441(b)(2) case).
                                                                                        12
                                   1   service on anyone.” (Reply, at 8, quoting Ethington v. Gen. Elec. Co., 575 F. Supp. 2d 855, 862

                                   2   (N.D. Ohio 2008).) The Court recognizes that under certain circumstances, gamesmanship by

                                   3   forum defendants may lead to unfair results. However, “while it might seem anomalous to permit

                                   4   a defendant sued in its home state to remove a diversity action, the language of the statute cannot

                                   5   be simply brushed aside.” Gibbons, 919 F.3d at 707. Congress may well have written the statute

                                   6   the way it did to balance competing interests in limiting gamesmanship and providing a bright-line

                                   7   rule that would be easy to administer. Id. Further, if Congress had wanted to prevent

                                   8   gamesmanship, it could have, for example, given plaintiffs a specific number of days to effectuate

                                   9   service before permitting removal. Gecht, 2007 WL 760568, at *9. Without additional evidence

                                  10   regarding Congress’ intent in drafting section 1441(b)(2), the Court “cannot conclude that strict

                                  11   adherence to the language of [section] 1441(b) would be plainly at variance with the policy behind

                                  12   the statute.” Id.9
Northern District of California
 United States District Court




                                  13           Moreover, nothing in the facts of this case suggest that the forum defendants employed

                                  14   gamesmanship that would justify a departure from the plain language of the statute. Specifically,

                                  15   there is no evidence that Bender or any other representative of Carneros Bay attempted to evade

                                  16   service until the notice of removal was filed. The multiple failed attempts to effectuate service at

                                  17   McDonnell’s home took place on January 27 and 28, 2019, two days after removal, which

                                  18   undercuts the argument that McDonnell was intentionally evading service. (Supplemental

                                  19   Langston Decl., Ex. 2.) Further, Loewen could have prevented removal by effecting service on

                                  20   any of the forum defendants contemporaneously with the filing of the complaint. That McDonnell

                                  21   acted quickly to avail himself of the plain language of the statute, for which there is significant

                                  22   precedential support, does not constitute gamesmanship.

                                  23           Second, Loewen argues that a plain language interpretation would improperly deprive

                                  24   states of sovereignty by infringing on their rights to enforce their own rules of civil

                                  25
                                               9
                                  26             Loewen argues that Congress could not have conceived of removal prior to service when
                                       it last amended section 1441 in 2011, because the issue “recently developed with the
                                  27   implementation and ubiquity of [] online court dockets.” (Reply, at 7.) While it may be true that
                                       Congress could not have foreseen that advancements in technology could facilitate expedited
                                  28   removal, nothing precluded Congress from amending the statute after this issue materialized.
                                       Carreon v. Alza Corp., No. C 09-5623 RS, 2010 WL 539392, at *2 (N.D. Cal. Feb. 9, 2010).
                                                                                       13
                                   1   procedure. (Reply, at 10.) The Court disagrees. Although removing a case to federal court strips

                                   2   the state court of jurisdiction over an action, the purpose of the removal statute is to prescribe

                                   3   specific circumstances under which such infringement on state sovereignty is permitted. Here,

                                   4   adherence to the plain language of section 1441(b)(2) would permit the Court to exercise

                                   5   jurisdiction properly over this action to the extent provided for under federal law, and no

                                   6   further. See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941) (“Due regard for the

                                   7   rightful independence of state governments, which should actuate federal courts, requires that they

                                   8   scrupulously confine their own jurisdiction to the precise limits which the statute has defined.”).

                                   9   Thus, state sovereignty interests do not warrant remand of this action.

                                  10          Third, Loewen argues that a plain language interpretation of section 1441(b) is improper

                                  11   because it would provide plaintiffs with different rights depending on the state in which the action

                                  12   was filed. (Reply, at 11.) While it is true that different states may have different procedural rules
Northern District of California
 United States District Court




                                  13   that implicate removal, state-by-state variation is not uncommon in federal litigation, including in

                                  14   the removal context. Gibbons, 919 F.3d at 708 (citing Murphy Bros., Inc. v. Michetti Pipe

                                  15   Stringing, Inc., 526 U.S. 44, 354-55 (1999)). It does not follow from this variation that the Court

                                  16   must look beyond the plain language of the rule. Id.

                                  17          Thus, without clear authority from Congress or a higher court, and in keeping with the

                                  18   strong consensus in this district, the Court finds no basis to disregard the plain language of section

                                  19   1441(b)(2).

                                  20          Finally, the Court must determine whether, based on the plain language of section

                                  21   1441(b)(2), this action was properly removed before a forum defendant was joined and served. It

                                  22   is undisputed that McDonnell filed the notice of removal on January 25, 2019. It is also

                                  23   undisputed that the first and only forum defendants to be served were Bender and Carneros Bay,

                                  24   who were served on January 26, 2019. Loewen contends that remand is nevertheless appropriate

                                  25   because the defendants did not actually effectuate removal until January 28, 2019, when

                                  26   McDonnell filed a corrected “Exhibit A” containing a copy of the complaint. (Reply, at 12.)

                                  27          Under 28 U.S.C. section 1446(a), a party seeking removal must file a notice “containing a

                                  28   short and plain statement of the grounds for removal, together with a copy of all process,
                                                                                         14
                                   1   pleadings, and orders served upon such defendant or defendants in such action.” (Emphasis

                                   2   supplied). Here, Loewen has not alleged that McDonnell, the removing defendant, was ever

                                   3   served with a copy of the complaint, triggering the requirement to attach the complaint to the

                                   4   notice of removal. Moreover, the Ninth Circuit has held that failure to attach a state court

                                   5   complaint to a notice of removal is a “de minimis” and “curable” procedural defect that does not

                                   6   warrant remand so long as the notice of removal is timely filed. Kuxhausen v. BMW Fin. Servs.

                                   7   NA LLC, 707 F.3d 1136, 1142 (9th Cir. 2013). The defect is particularly insignificant here, where

                                   8   McDonnell referred to the complaint as “Exhibit A” in the notice of removal and filed a cover

                                   9   sheet for the exhibit, suggesting that the failure to include the complaint was unintentional.

                                  10   Although the removal statute must be strictly construed, the Court declines to remand this action

                                  11   based on a mere technicality.

                                  12          Accordingly, the Court finds that removal was effective as of January 25, 2019, before any
Northern District of California
 United States District Court




                                  13   forum defendant was served. Under the plain language of section 1441(b)(2), removal was

                                  14   therefore proper.

                                  15          D.      Reimbursement of Costs and Fees

                                  16          Loewen seeks costs and fees pursuant to 28 U.S.C. section 1447(c), which provides that in

                                  17   granting a motion to remand, a court may award costs and fees incurred as a result of the

                                  18   removal. Because the case was properly removed, Loewen is not entitled to costs and fees.

                                  19   IV.    CONCLUSION

                                  20          For the foregoing reasons, the Court DENIES the motion to remand and for reimbursement

                                  21   of costs and fees.10 Defendants’ response to the complaint shall be filed by July 1, 2019. Further,

                                  22

                                  23

                                  24          10
                                                  The defendants seek judicial notice of four exhibits submitted in support of their
                                  25   opposition. (Dkt. 27.) Federal Rule of Evidence 201 allows a court to “judicially notice a fact that
                                       is not subject to reasonable dispute because it . . . can be accurately and readily determined from
                                  26   sources whose accuracy cannot reasonably be questioned.” Fed.R. Evid. 201(b). The court
                                       GRANTS judicial notice as to Exhibit C, a March 8, 2019 printout of the state court docket in this
                                  27   case. See Porter v. Ollison, 620 F.3d 952, 954–55 (9th Cir. 2010) (taking judicial notice of state
                                       court docket, filings, and disciplinary proceedings); Struggs v. Hedgpeth, No. C 11-02191 YGR
                                  28   PR, 2012 WL 4497790, at *1 (N.D. Cal. Sept. 28, 2012) (taking judicial notice of docket entries
                                       and pleadings). The Court DENIES the request for judicial notice of Exhibits A, B, and D as moot.
                                                                                          15
                                   1   a Case Management Conference shall be set for Monday, July 15, 2019 at 2:00 p.m. in

                                   2   Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland, California.

                                   3          This terminates Docket Number 22.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: June 5, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                   7                                                       UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      16
